



COURT OF APPEAL FOR ONTARIO

CITATION: L-Jalco Holdings
    Inc. v. Murano, 2014 ONCA 56

DATE: 20140124

DOCKET: C55830

Rosenberg, Cronk and Tulloch JJ.A.

BETWEEN

L-Jalco Holdings Inc.

Plaintiff (Respondent)

and

Joseph Murano and Marjorie Babcock

Defendants (Appellants)

and

Calin A. Lawrynowicz and Your Legal Business Partners Inc.

Third parties

Amandeep S. Dhillon, for the appellants

Sean Dewart, for the respondent

Heard: January 21, 2014

On appeal from the judgment of Justice
Heidi
    S. Levenson Polowin
of the Superior Court of Justice, dated July 5, 2012.

APPEAL BOOK ENDORSEMENT

[1]

On the appeal, the appellants no longer contest the validity of the
    mortgage. The only issues raised concern approximately $315,000 for which the
    appellants claim were not shown to have been advanced by the respondent or
    having been made before the mortgage was signed, were not advanced under the
    mortgage. We could not give effect to these submissions. We agree with the
    motion judge that there is no requirement that the mortgagee proved the source
    of the funds in the circumstances of this case. The evidence, particularly Mr.
    Muranos own affidavit and cross-examination, demonstrate that he accepted that
    the funds were advanced under the mortgage.

[2]

Accordingly, the appeal is dismissed with costs fixed at $20,000 inclusive
    of HST and disbursements.


